2014 IL App (4th) 130604                                FILED
                                                                                                   April 17, 2014
                 NOS. 4-13-0604, 4-13-0607, 4-13-0608, 4-13-0609, 4-13-0611 cons.                  Carla Bender
                                                                                               4th District Appellate
                                       IN THE APPELLATE COURT                                        Court, IL

                                                 OF ILLINOIS

                                             FOURTH DISTRICT

In re: N.M., a Minor,                                                   )   Appeal from
THE PEOPLE OF THE STATE OF ILLINOIS,                                    )   Circuit Court of
                  Petitioner-Appellee,                                  )   Champaign County
                  v.                (No. 4-13-0604)                     )   No. 12JA52
LE'KIESHA McFADDEN and JIMALE WILLIAMS,                                 )
                  Respondents,                                          )
                  and                                                   )
BOBBIE GREGG, Acting Director of The Department                         )
of Children and Family Services,                                        )
                  Respondent-Appellant.                                 )
------------------------------------------------------------------------)
In re: S.B. and K.B., Minors,                                           )   No. 12JA47
THE PEOPLE OF THE STATE OF ILLINOIS,                                    )
                  Petitioner-Appellee,                                  )
                  v.                (No. 4-13-0607)                     )
RAMIE DAVIS and SHANE BURDETTE,                                         )
                  Respondents,                                          )
                  and                                                   )
BOBBIE GREGG, Acting Director of The Department                         )
of Children and Family Services,                                        )
                  Respondent-Appellant.                                 )
------------------------------------------------------------------------)
In re: J.S. a Minor,                                                    )   No. 12JA51
THE PEOPLE OF THE STATE OF ILLINOIS,                                    )
                  Petitioner-Appellee,                                  )
                  v.                 (No. 4-13-0608)                    )
HEATHER LONG and JEFFREY SMITH,                                         )
                  Respondents,                                          )
                  and                                                   )
BOBBIE GREGG, Acting Director of The Department                         )
of Children and Family Services,                                        )
                  Respondent-Appellant.                                 )
------------------------------------------------------------------------)
In re: M.R. and K.A., Minors,                                           )   No. 12JA54
THE PEOPLE OF THE STATE OF ILLINOIS,                                    )
                  Petitioner-Appellee,                                  )
                  v.                (No. 4-13-0609)                     )
ALEXIS WINFREY and KEVIN AKINS,                                         )
                  Respondents,                                          )
                  and                                                   )
BOBBIE GREGG, Acting Director of The Department                         )
of Children and Family Services,                                        )
                  Respondent-Appellant.                                 )
------------------------------------------------------------------------)
In re: T.E., a Minor,                                                   ) No. 12JA53
THE PEOPLE OF THE STATE OF ILLINOIS,                                    )
                  Petitioner-Appellee,                                  )
                  v.                 (No. 4-13-0611)                    )
KATHLEEN EBLE and JOSEPH STEERMAN,                                      )
                  Respondents,                                          )
                  and                                                   )
BOBBIE GREGG, Acting Director of The Department                         ) Honorable
of Children and Family Services,                                        ) Richard P. Klaus,
                  Respondent-Appellant.                                 ) Judge Presiding.
______________________________________________________________________________

               JUSTICE HOLDER WHITE delivered the judgment of the court, with opinion.
               Justices Turner and Harris concurred in the judgment and opinion

                                           OPINION

¶1             In these five consolidated appeals, respondent, Bobbie Gregg, as the Acting

Director of the Illinois Department of Children and Family Services (DCFS), challenges the

portions of the juvenile court's dispositional orders requiring DCFS employees to appear at all

hearings even though DCFS had assigned private-agency caseworkers to the minors' cases. (We

note that, initially, Richard H. Calica was named as respondent; however, because Bobbie Gregg

is now the Acting Director of DCFS, we have substituted her as the party on appeal.) The

Director contends the juvenile court erred by ordering DCFS employees to appear at the hearings

because (1) section 1-17 of the Juvenile Court Act of 1987 (Juvenile Act) (705 ILCS 405/1-17

(West 2012)) establishes a general rule that a private-agency caseworker assigned to a minor's


                                               -2-
case may appear and testify at juvenile court proceedings without the presence of a DCFS

employee, and (2) the limited statutory exception to the general rule in section 1-17 applies only

where the circuit court makes an individualized factual finding after hearing evidence.

¶2             We affirm in part and vacate in part.

¶3                                       I. BACKGROUND

¶4             In February 2013, the juvenile court entered dispositional orders in Champaign

County case Nos. 12-JA-52, 12-JA-47, 12-JA-51, 12-JA-54, and 12-JA-53. Relevant to this

appeal, each order required that a DCFS employee be present at all hearings, despite private-

agency caseworkers having been assigned to the minors' cases. Each order contained the

following language:

               "Because DCFS as guardian is the only agency accountable to the

               Court for the full and complete implementation of this order and

               the only agency with full knowledge of the services available,

               DCFS is ordered to appear by one of its caseworkers at the next

               hearing and all subsequent hearings and may not delegate this

               responsibility to any other agency."

¶5             Later that month, DCFS filed a verified motion in each case. (In case No. 12-JA-

54, DCFS also filed a March 2013 corrected verified motion.) In the motions, DCFS noted that

it had transferred primary case management responsibility in each case to a private agency. As a

result of the transfer, DCFS noted, the private caseworkers were required to perform all case

management functions and were best equipped to answer any specific factual questions regarding

the cases. DCFS further explained that, prior to January 1, 2013, it employed "court monitors"


                                               -3-
tasked with appearing at all hearings in which the guardianship administrator had assigned

responsibility for a minor to a private agency. As a result of budget cuts, however, DCFS

eliminated the "court monitor" positions after January 1, 2013. According to DCFS, if a court

forced DCFS to create or modify a position to encompass the prior court monitors' duties, it

would create a financial hardship for DCFS and create problems under DCFS's collective-

bargaining agreement.

¶6             DCFS also asserted that by requiring an employee to appear at all hearings, the

juvenile court had, "in effect," ordered DCFS to maintain a court monitor position, thereby

infringing on the Director's discretion to manage her agency. In addition, DCFS posited that

under the plain language of section 1-17 of the Juvenile Act, the court could only order a DCFS

employee to appear at a hearing in addition to a private-agency employee after the court first

determined the minor's best interest necessitated such an appearance and set forth its findings in

writing. Further, DCFS claimed the legislature did not intend to give the court unfettered power

to require an employee to appear at all hearings wherein primary responsibility had been

transferred to a private agency; rather, the court could only order a DCFS employee to be present

pursuant to section 1-17 of the Juvenile Act on a "case-by-case and hearing-by-hearing basis."

Finally, according to DCFS, the court could not realistically expect DCFS employees to know

"every detail of every case for every hearing in Champaign County," especially when a private

agency had assumed primary case management responsibility, and in any event, DCFS remained

fully accountable to the court even if an employee did not appear in court.

¶7             As its prayer for relief in each of the five cases, DCFS requested the juvenile

court reconsider and strike the portions of its dispositional orders requiring a DCFS caseworker


                                               -4-
to be present at all subsequent hearings. In the alternative, DCFS requested the court hold an

evidentiary hearing to determine whether the minors' best interests necessitated the presence of a

DCFS employee at the next hearing and in any subsequent hearing in each case.

¶8             In April 2013, the juvenile court held a hearing on the motions. At the hearing,

DCFS asserted that section 1-17 of the Juvenile Act imposed the burden on a private caseworker

assigned to the case to have specific knowledge regarding that case. In the event the caseworker

was unprepared or failed to adequately inform the court about the case, the court had three

remedies available: to (1) remove DCFS as guardian and appoint someone else as guardian of

the child, (2) withhold a "reasonable efforts" finding, resulting in a loss for DCFS of federal

reimbursement money, and (3) issue a contempt ruling. DCFS also argued the court could do "a

lot of steering" in a case by finding the services outlined in a service plan were not reasonably

calculated to facilitate achievement of the permanency goal, thereby forcing a caseworker to file

a new service plan within 45 days. In addition, the court could enforce section 2-28(2) of the

Juvenile Act (705 ILCS 405/2-28(2) (West 2012)), which requires caseworkers to file

permanency reports 14 days before a permanency hearing, and the court would then know before

a hearing whether it needed to subpoena DCFS. DCFS also argued that the juvenile court's

practice of routinely requiring DCFS employees to appear at all hearings did not serve the

purpose of providing the court with better information about the minors' cases.

¶9             The State took no position on the verified motions. The guardian ad litem (GAL)

and the parents' attorneys requested that the juvenile court deny DCFS's motions.

¶ 10           The juvenile court rejected DCFS's request that the court hold an evidentiary

hearing in each case before requiring a DCFS employee to appear at subsequent hearings. The


                                                -5-
court noted that since DCFS had eliminated the court monitors' positions, the quality of reports

the court received from private agencies had declined dramatically and caseworkers had been

unresponsive. Following the hearing, the court took the matter under advisement.

¶ 11           In June 2013, the juvenile court issued orders in each case denying the motions to

reconsider. The court found that the plain language of section 1-17 of the Juvenile Act did not

require the court to hold an evidentiary hearing before requiring DCFS's appearance in cases.

Rather, section 1-17 of the Juvenile Act required only that the court set forth its reasons in

writing, which the court had done. Thus, the court found DCFS's argument to be "completely

without merit."

¶ 12           The juvenile court stated that, "simply put," DCFS made a "massive mistake" by

eliminating the two court monitor positions. Without the court monitors, it seemed DCFS was

not monitoring the vendors to which it assigned cases "in any meaningful way." The court noted

that the vendors (1) routinely failed to follow court orders, including visitation and "no contact"

orders; (2) recommended outcomes that were not permissible under the Juvenile Act or DCFS

regulations; (3) failed to notify the court of significant issues with foster placements or of

instances when minors left their placements for significant periods of time; and (4) failed to

attend court or file timely or meaningful reports. The court rejected DCFS's suggestions as to the

actions it could take when it was dissatisfied with DCFS's performance, reasoning that juvenile

abuse and neglect proceedings are expedited because children need permanency as rapidly as it

can be obtained, and by the time a permanency hearing is held, "it is imperative that the court

have a complete, meaningful, and timely report."

¶ 13           The following month, DCFS filed a notice of appeal in each case. This court


                                                 -6-
docketed case No. 12-JA-52 as No. 4-13-0604, case No. 12-JA-47 as No. 4-13-0607, case No.

12-JA-51 as No. 4-13-0608, case No. 12-JA-54 as No. 4-13-0609, and case No. 12-JA-53 as No.

4-13-0611. We then consolidated the cases on appeal.

¶ 14                                           II. ANALYSIS

¶ 15           On appeal, the Director contends the juvenile court erred by ordering DCFS

employees to appear at the hearings because (1) section 1-17 of the Juvenile Act establishes a

general rule that a private-agency caseworker assigned to a minor's case may appear and testify

at juvenile court proceedings without the presence of a DCFS employee, and (2) the limited

statutory exception to the general rule in section 1-17 applies only where the circuit court makes

an individualized factual finding after hearing evidence.

¶ 16           This case presents an issue of statutory construction, which is a question of law

that we review de novo. Relf v. Shatayeva, 2013 IL 114925, ¶ 21, 998 N.E.2d 18. "The primary

goal in construing a statute is to ascertain and give effect to the legislature’s intent," and the most

reliable indicator of that intent is the statute’s language. Id. ¶ 23, 998 N.E.2d 18. "When the

statutory language is clear and unambiguous, it must be applied as written, without resort to

extrinsic aids of statutory construction." Solon v. Midwest Medical Records Ass’n, 236 Ill. 2d
433, 440, 925 N.E.2d 1113, 1117 (2010). By contrast, "where the language of a statute is

ambiguous, we may consider other sources such as legislative history to ascertain the

legislature’s intent." Gruszeczka v. Illinois Workers’ Compensation Comm’n, 2013 IL 114212,

¶ 17, 992 N.E.2d 1234. "A statute is ambiguous when it is capable of being understood by

reasonably well-informed persons in two or more different senses." Id. ¶ 16, 992 N.E.2d 1234.

¶ 17           As previously detailed, when the juvenile court makes a minor a ward of the court


                                                 -7-
and determines that the minor’s parents are unfit to care for the minor, the court may appoint the

Guardianship Administrator of DCFS as the minor’s guardian. 705 ILCS 405/2-27(1)(d) (West

2012). In turn, the Guardianship Administrator may designate as the minor’s caseworker an

employee from a private social services agency that has contracted with DCFS. 20 ILCS 505/23

(West 2012); 705 ILCS 405/1-17 (West 2012). Section 1-17 of the Juvenile Act (705 ILCS

405/1-17 (West 2012)), which governs the assignment of private social service agency

caseworkers, provides as follows:

               "With respect to any minor for whom the Department of Children

               and Family Services Guardianship Administrator is appointed the

               temporary custodian or guardian, the Guardianship Administrator

               may designate in writing a private agency or an employee of a

               private agency to appear at court proceedings and testify as to the

               factual matters contained in the casework files and

               recommendations involving the minor. The private agency or the

               employee of a private agency must have personal and thorough

               knowledge of the facts of the case in which the appointment is

               made. The designated private agency or employee shall appear at

               the proceedings. If the Court finds that it is in the best interests of

               the minor that an employee or employees of the Department appear

               in addition to the private agency or employee of a private agency,

               the Court shall set forth the reasons in writing for their required

               appearance."


                                                -8-
¶ 18           Thus, the plain language of the statute makes clear that when DCFS designates a

private agency or its employee as a minor’s caseworker, that agency or employee is responsible

for having knowledge of the case and for appearing at hearings. The second portion of the

statute also makes clear that, after DCFS assigns a private caseworker to a minor’s case, the

juvenile court may nonetheless order a DCFS employee to appear at subsequent hearings if the

court (1) finds it is in the minor’s best interests and (2) sets forth the reasons for the DCFS

employee’s appearance in writing. The question becomes whether, as here, the court can enact a

blanket requirement that DCFS appear at all hearings without first making a finding based on the

unique circumstances of that particular case that the minor's best interests necessitate the

appearance.

¶ 19           We conclude, under the plain language of the statute, it cannot. The statute

requires the juvenile court make a finding "that it is in the best interests of the minor" that a

DCFS employee appear. 705 ILCS 405/1-17 (West 2012). This language means the court must

make some type of particularized finding relating to the specific minor's case. To hold otherwise

would effectively circumvent the first portion of the statute allowing private-agency employees

to appear at hearings in place of DCFS employees. See Madison Two Associates v. Pappas, 227
Ill. 2d 474, 493, 884 N.E.2d 142, 155 (2008) ("[W]henever possible courts must construe statutes

so that no part is rendered a nullity."). Requiring DCFS to appear at a hearing when a private-

agency caseworker who possesses personal and thorough knowledge of the facts of the case

would be present, without a finding as to how DCFS's appearance would be in the minor's best

interests, would contradict the purpose of the statute.

¶ 20           The Director also contends that before making its best-interests determination, the


                                                 -9-
juvenile court must first hold an evidentiary hearing. We disagree. The statute does not specify

that a hearing is necessary, nor does it set forth the type of evidence the court would consider at

such a hearing. Rather, the statute states the court must make a best-interests finding and set

forth its reasons in writing for requiring DCFS to appear. We may not read into the statute

exceptions, limitations or conditions which the legislature did not express. Skokie Castings, Inc.

v. Illinois Insurance Guaranty Fund, 2013 IL 113873, ¶ 38, 998 N.E.2d 69.

¶ 21            The juvenile court's concern for protecting the best interests of the minors is

commendable and appropriate given the nature of these proceedings. Nonetheless, the plain

language of the statute makes clear that before requiring DCFS's appearance at hearings, the

court must make an individualized finding that DCFS's appearance is in the best interests of the

particular minor. Therefore, a blanket statement requiring DCFS's appearance at each hearing

does not satisfy section 1-17 of the Juvenile Act. Trial courts are entitled, as required by statute,

to have appearing before them private-agency caseworkers who have "personal and thorough

knowledge of the facts of the case." 705 ILCS 405/1-17 (West 2012). Thus, if a private agency

fails to adhere to its statutory obligations, the trial court would be entitled to take appropriate

action in that particular case.

¶ 22                                      III. CONCLUSION

¶ 23            For the reasons stated, we vacate the portion of the dispositional orders requiring

a DCFS employee to attend all proceedings; we otherwise affirm.

¶ 24            Affirmed in part and vacated in part.




                                                 - 10 -